DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, drawn to a method for providing a temporary fluid barrier at the interface of a high conductivity area and a lower conductivity area, the method comprising; combining a biodegradable polymeric particle with a non-circular average volume, and a first density, with a solvent having a second density, wherein the first and second density are within ±20%, to form a mixture; introducing the mixture to a well bore comprising at least one of a high fluid conductivity area, a low conductivity area, and a deposit within the high conductivity area that dissolves in the solvent; allowing the polymeric particle to travel through the high conductivity area toward the lower conductivity area, and create a barrier at an interface between the high conductivity area and the low conductivity area, wherein the barrier reduces the amount of solvent entering the lower conductivity area; allowing the solvent to dissolve the deposit; allowing the solvent to dissolve the particle barrier, wherein the rate of particle dissolving is slower than the rate of deposit dissolving, and thereby providing a temporary fluid barrier at the interface of a high conductivity area and a lower conductivity area.
Group II, claim(s) 4-6, drawn to a composition for temporarily blocking fluid flow between conductivity zones comprising: a plurality of particles having at least one measurable dimension between 2 and 2,000 µm; and a solvent comprising one or more of toluene, xylene, hexane, benzene, and water.
Group III, claim(s) 7-20, drawn to a method of traversing a sand control completion or SCC comprising: passing a solvent through the SCC; passing a biodegradable polymeric particle through the SCC, wherein the particle traverses the SCC.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The specific required solvent:
“toluene”;
“xylene”;
“hexane”;
“benzene”; or
“water.”
Whether:
“the solvent and the particle are mixed” (claims 1-6 and 16); or
“the solvent is added before the particle” (claim 17)
For example, Applicant might elect the combination of “toluene” required solvent and “the solvent and the particle are mixed.”
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 7-15 and 18-20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND

	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Groups I-III each lack unity of invention because even though the inventions of these groups require the technical feature of “introducing a composition comprising: a plurality of biodegradable polymeric particles [having at least one measurable dimension between 2 and 2,000 µm]; and a solvent”, this shared technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rimassa (7,998,908) (cited by International Search Report).  Rimassa discloses introducing (abstract “A slurry is formed from the particles with a carrier fluid”) a composition comprising: a plurality of biodegradable polymeric particles (Col. 5, line 66-Col. 6, line 1“using water-degradable particles formed from certain polymer materials that are capable of generating acids upon degradation” such as Col. 7, lines 31-32 “polylactic acid”) [having at least one measurable dimension between 2 and 2,000 µm (e.g., Col. 13, lines 51-55 “When used alone, the water-degradable particles may have a particle size of from about 2.5 mm or less, (e.g. from about 0.2 mm to about 2.5 mm) with particle sizes of from about 0.4 mm to about 0.85 mm being more typical” = 400-850 µm)]; and a solvent (Col. 14, lines 59-60 “The aqueous carrier fluid may be an aqueous brine containing a monovalent salt” = water).  Accordingly, these Groups each lack Unity of Invention a posteriori.
the required solvents are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  For example, although these are all “solvents,” they react substantially differently to different chemicals (e.g., hexane vs. water) and thus do not necessarily share a common property or activity.
Applicant may note that Rimassa also discloses wherein “the solvent and the particle are mixed,” similarly demonstrating this lacks Unity of Invention a posteriori.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674